      Case 3:15-cr-01442-JLS Document 659 Filed 05/05/20 PageID.2763 Page 1 of 1


1
2
3
4                           UNITED STATES DISTRICT COURT
5                          SOUTHERN DISTRICT OF CALIFORNIA
6
7    UNITED STATES OF AMERICA,                         Case No.: 15CR1442-JLS
8                                     Plaintiff,
                                                       ORDER GRANTING DEFENDANT’S
9    v.                                                RENEWED MOTION TO MODIFY
                                                       SENTENCE UNDER FIRST STEP ACT
10   MICHAEL HARTSELL (5),
                                                       [ECF No. 655]
11                                  Defendant.
12
13
14
           The Court has considered Defendant Hartsell’s Renewed Motion to Modify
15
     Sentence Under the First Step Act (ECF No. 655) and the Government’s response (ECF
16
     No. 657).    Given the Government’s lack of opposition, Defendant’s exhaustion of
17
     administrative remedies, and the appearance of good cause pursuant to 18 U.S.C. §
18
     3582(c)(1)(A)(i), IT IS HEREBY ORDERED that Defendant’s motion is Granted.
19
            Defendant’s previously imposed sentence of imprisonment of 77 months is reduced
20
     to Time Served as of May 19, 2020. The remainder of Defendant’s sentence leading up to
21
     the release date shall be spent in quarantine. Defendant’s term of supervised release is
22
     unchanged.
23
           IT IS SO ORDERED.
24
     Dated: May 5, 2020
25
26
27
28

                                                   1
                                                                                  15CR1442-JLS
